DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (JP2018056367A).
Regarding claims 1 and 11, Yamada indicates that a display panel (see
paragraph [0009] etc.) and a lighting device (light-emitting device 101) for lighting the display panel are provided, wherein: 
the lighting device has a wiring substrate (11), a plurality of light-emitting elements (21; see paragraph [0025] etc.) that are disposed on a main surface of the wiring substrate, a wavelength conversion element (wavelength conversion layer 34) that is irradiated with light

the main surface of the wiring substrate is divided into a plurality of segmented regions (light-emitting spaces 17); 
each of the plurality of segmented regions is provided with n-number of the plurality of light-emitting elements (see paragraph [0025] etc.);
n is a number greater than 1;
the plurality of light-emitting elements are driven independently in units of the segmented regions (see paragraph [0039] etc.); and
each protrusion is located between two adjacent segmented regions and protrudes from the wiring substrate toward the wavelength conversion element (paragraphs [0009]-[0043], fig. 2, 3, etc.).
Regarding claim 2:
Yamada (see paragraphs [0036]-[0038], fig. 2, etc.) indicates that each protrusion extends along the boundaries of the plurality of segmented regions and has side surfaces (slanted surfaces 15s) intersecting the main surface, and the side surfaces reflect the light emitted from the light-emitting elements toward the wavelength conversion element.
Regarding claim 3:
Yamada (see paragraphs [0027], [0032], fig. 5, etc.) indicates that each light-emitting element has a substrate and a pad, the substrate has a bottom surface facing the main surface, and a top surface facing the bottom surface, and the pad is sandwiched between the bottom surface and the wiring substrate and is connected to the wiring substrate.

Yamada (see paragraph [0040], fig. 2, etc.) indicates that each light-emitting element has a substrate, the substrate has a bottom surface facing the main surface, and a top surface facing the bottom surface, and the protrusions protrude beyond the same plane as the top surface. 
Regarding claim 5:
Yamada (see paragraphs [0036]-[0038], fig. 3, etc.) indicates that the plurality of segmented regions are arranged in a matrix configuration in a first direction and a second direction that intersect each other, and the protrusions are disposed in a grid configuration along the boundaries of the plurality of segmented regions.
Regarding claim 6:
Yamada (see paragraphs [0036]-[0038], fig. 3, etc.) discloses having: a plurality of first protrusions (walls 15ay) that each continuously extend in the first direction (y direction) and are arranged spaced apart in the second direction (x direction); and a plurality of second protrusions (walls 15ax) that each continuously extend in the second direction and are arranged spaced apart in the first direction so as to intersect the plurality of first protrusions.
Regarding claim 10:
Yamada (see paragraph [0063], fig. 2, etc.) discloses further comprising: a light diffusion section (prism array layer 35) that is positioned above the wavelength conversion element and is configured so as to diffuse and emit the light emitted by the light-emitting elements; and a luminance improvement section (prism array layer 36) that is positioned above the light .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP2018056367A).

Yamada (see paragraph [0026] etc.) indicates that the size of the light-emitting elements could be selected, as appropriate, in accordance with the purpose, using light-emitting diodes in which the length of the longest one side is 1 mm or less is merely an optimization or adaptation of a numerical range that could be achieved, as appropriate, by a person having ordinary skill in the art.
Regarding claim 9:
Yamada (see paragraphs [0044]-[0059], fig. 2, etc.) discloses further comprising a protection layer (light diffusion plate 33, diffuse reflection parts 32, light absorption layers 31) that is positioned between the main surface and the wavelength conversion element, is provided on the main surface, the plurality of light emitting elements, and the protrusions, and protects the plurality of light-emitting elements, the protection layer being configured as a light transmission layer (light diffusion plate 33) that transmits the wavelengths of light emitted by the light-emitting elements, and being configured as a wavelength conversion layer (light absorption layers 31; see paragraph [0059], fig. 2, etc.) that converts the wavelengths of light emitted by the light-emitting elements.
Furthermore, given that Yamada (see paragraph [0059], fig. 2, etc.) indicates that the protection layer is configured as a wavelength conversion layer, configuring, on the light transmission layer that transmits the wavelengths of light emitted by the light emitting elements, a protection layer as a photosynthetic layer in which a plurality of fluorescent bodies that absorb the abovementioned light and emit light having a different wavelength are dispersed is merely a design matter that could be addressed, as appropriate, by a
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP2018056367A) as applied to claim 5 above, and further in view of Yoshi et al. (JP2019040874A).
Regarding claim 7:
Yamada does not appear to teach the limitations of claim 7.
Yoshi (see paragraphs [0034], [0120], fig. 1, 12, etc.) discloses a planar light source device wherein a first spacer (210) comprises divided pieces (213A) that intermittently extend in a first direction (DRl), and divided pieces (214A) that intermittently extend in a second direction (DR2). 
The inventions disclosed in Yamada Yoshi both belong to the technical field of planar light source devices and both have the function and operation of surrounding light sources using a grid structure.
Furthermore, a person having ordinary skill in the art could easily have conceived of applying the technical matter of the invention disclosed in Yoshi to the invention disclosed in Yamada such that a plurality of protrusions that serve as second protrusions are disposed between the plurality of first protrusions, disclosed in Yamada, that continuously extend in the y direction and are arranged spaced apart in the x direction in order to reduce luminance unevenness (Yoshi: see abstract at least).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20210373385 A1 teaches a planar light source with partition member 13 that divides segments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Britt D Hanley/             Primary Examiner, Art Unit 2875